Contact: Jeffrey J. Carfora, EVP and CFO Peapack-Gladstone Financial Corporation T:908-719-4308 PEAPACK-GLADSTONE FINANCIAL CORPORATION REPORTS SECOND QUARTER RESULTS OF OPERATIONS BEDMINSTER, N.J.—(BUSINESS WIRE)—August 2, 2010 – Peapack-Gladstone Financial Corporation (NASDAQ Global Select Market:PGC) (the Corporation) recorded net income of $1.8 million and diluted earnings per share of $0.16, for the quarter ended June 30, 2010. This compared to diluted earnings per share of $0.17 for the quarter ended June 30, 2009 and diluted earnings per share of $0.16 for the quarter ended March 31, When compared to the quarter ended June 30, 2009, the June 2010 quarter included increased net interest income and increased income from the PGB Trust and Investment business, the effects of which were offset by reduced gains from securities sales and an increased provision for loan losses. Frank A.
